Citation Nr: 1823236	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to April 23, 2013, and a rating in excess of 50 percent from April 23, 2013, to December 20, 2017, for posttraumatic stress disorder (PTSD) with associated depressive disorder not otherwise specified (NOS).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected PTSD with associated depressive disorder NOS, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Jennifer R. Morrell, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to February 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision, the RO granted service connection for PTSD with associated depressive disorder NOS, and assigned an initial 30 percent rating, effective February 8, 2010.  In December 2010, the Veteran filed a notice of disagreement (NOD) with the rating assigned for PTSD with associated depressive disorder NOS. In December 2011, a statement of the case (SOC) was issued.  In January 2012, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In a March 2015 rating decision, the RO granted a 50 percent rating for PTSD with associated depressive disorder NOS, effective April 23, 2013.  In that rating decision, the RO also denied entitlement to a TDIU.  Although the Veteran did not timely express disagreement with the denial of a TDIU, in a March 2015 supplemental SOC (SSOC), the RO denied a higher rating for PTSD with associated depressive disorder NOS and a TDIU.  

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD with associated depressive disorder NOS, the Board has characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating for the Veteran's disability, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  In January 2016, the Veteran filed a motion to correct errors in the Board hearing transcript.  In a March 2016 order, the undersigned granted that motion in full, pursuant to 38 C.F.R. § 20.716 (2017).

In June 2016, the Board expanded the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)).  reopened the claim for service connection for bilateral hearing loss and granted that claim, on the merits; and remanded the claim for  service connection for bilateral hearing loss, as well as the claims for higher rating for  The r PTSD with associated depressive disorder NOS and for a  TDIU due to that disability for further action, to include additional development of the evidence.  After accomplishing further action, in a March 2018 rating decision, the agency of original jurisdiction (AOJ) assigned a l rating of 100 percent for PTSD with associated depressive disorder NOS, effective December 20, 2017.  However, the AOJ also continued to deny higher ratings for PTSD with associated depressive disorder NOS, prior to December 20, 2017, and a TDIU due to that disability  (as reflected in a March 2018 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  

Notably, as regards the TDIU claim, as less than the maximum benefit was awarded prior to December 20, 2017, this matter remains for the Board's consideration.  See AB, supra.


As a final preliminary matter, the Board notes that the March 2018 SSOC lists claims for increased ratings for bilateral hearing loss and tinnitus as on appeal.  An SSOC, even when raising new issues, is an updated statement of the Agency's position and is not an initial determination.  38 C.F.R. § 19.31; Hamilton v. Brown, 39 F.3d 1574, 1584 (1994).   As the Veteran has not appealed these claims, the Board lacks jurisdiction over them and they are not properly before the Board.
While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1.  From the February 8, 2010, effective date of the award of service connection to April 23, 2013, the Veteran's psychiatric symptoms included nightmares, hypervigilance, avoidance, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, collectively, these symptoms of the type and extent, frequency and/or severity (as appropriate) that suggest occupational and social impairment with reduced reliability and productivity.

2. At no point prior to the December 20, 2017 effective date of  the award of a 100 percent rating for service-connected psychiatric disability PTSD was the Veteran shown to experience psychiatric symptoms of the type and extent, frequency and/or severity (as appropriate) to indicate occupational and social impairment with major deficiencies in most areas, or total occupational and social impairment.

3.  The schedular criteria are adequate to rate the Veteran's service-connected psychiatric disability at all pertinent points.

4.  Prior to December 20, 2017, the Veteran did not meet the percentage requirements for award of a schedular TDIU due to service-connected psychiatric disability , and the weight of the competent, probative evidence indicates that that disability,  alone, did not t prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 50 percent, but no higher, rating for PTSD with associated depressive disorder NOS, from February 8, 2010, to April 23, 2013, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411, General Rating Formula for Mental Disorders (2017).

2.  The criteria for a  rating in excess of 50 percent for PTSD with associated depressive disorder NOS, prior to December 20, 2017, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.125, 4.126, 4.130, DC 9411, General Rating Formula for Mental Disorders (2017).

3.  The criteria for a TDIU due to service-connected PTSD with associated depressive disorder NOS, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), are not met.  38 U.S.C. § § 1155, 5107 (2012); 38 C.F.R. § § 3.102, 3.340, 3.341, 4.16 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a February 2010 pre-rating letter sent to the Veteran in connection with his claim, the AOJ provided notice to the Veteran explaining what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

Furthermore, as the current appeal involving  evaluation of service-connected psychiatric disability  emanated from the Veteran's disagreement with the initial rating assigned following the award of service connection, no additional VCAA notice letter notice for the downstream higher rating issue was required under 38 U.S.C. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, the December 2011 SOC set forth the criteria for higher ratings for psychiatric disabilities other than eating disorders (the timing and form of which suffices, in part, for Dingess/Hartman).

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the Veteran's claim, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service records; VA treatment records; and reports of VA examinations and opinions with a private psychiatric medical assessment.  Also of record and consistent with the claim is the transcript of the Board hearing, along with written statements by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required. 

As noted, the Veteran had an opportunity to orally advance his contentions during a Board hearing.  During the November 2015 Board hearing, the undersigned identified the claims on appeal, to include the claims herein decided.  Moreover, with respect to these claims, information was elicited regarding the nature of the disability, current severity, and treatment.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission was harmless.  After the hearing, the Board sought further development of the claim, as the result of which additional evidence was subsequently added to the claims file.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

As indicated above, in June 2016, the Board remanded the claims on appeal for additional development, and the record reflects substantial compliance with the prior remand directives as to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).  In this regard, as directed by the Board, the Veteran's attorney responded to correspondence from the AOJ seeking outstanding private treatment records.  The Veteran's attorney submitted all outstanding private treatment records related to the Veteran's psychiatric disorder.  As such, the Board finds that substantial compliance with the June 2016 remand directives has been achieved.  See id.

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either  claim herein decided.  As such, the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Higher Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).   As the AOJ has already assigned staged ratings for the Veteran's psychiatric disability, the Board will consider the propriety of the rating at each 

In this case, an initial 30 percent rating for the Veteran's PTSD with associated depressive disorder NOS has been assigned from the February 8, 2010, effective date of award of service connection to April 23, 2013.  As noted above, during the pendency of the appeal, the RO assigned a higher disability rating of 50 percent from April 23, 2013.  Although both ratings were assigned under DC 9411, the actual criteria for rating psychiatric disabilities other than eating disorders are set forth in a General Rating Formula for Mental Disorders (General Rating Formula). See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating is warranted for occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130  is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"-i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to cases certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45,093 (Aug. 4, 2014))].

Turning to the pertinent evidence of record, the Veteran was afforded a VA examination in April 2010.  There, the Veteran reported difficulty sleeping and longstanding nightmares about his experiences during active duty.  The Veteran stated that he sleeps in a different room than his spouse as he does not like touching anyone while sleeping.  He reported intrusive distressing thoughts daily.  He noted that he lives in an isolated area of Colorado in a log cabin, away from others.  Increased anxiety and depression were noted.  He reported sleeping only two to four hours per night.  The Veteran denied any hallucinations or delusions.  He stated that he did not have suicidal or homicidal ideations, but felt suicidal when he was unable to sleep.  The Veteran was oriented in all spheres.  A GAF score of 49 was assigned.

The Veteran was afforded a VA examination in August 2011.  There, a GAF score of 55 was assigned.  The examiner stated that the Veteran's psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran reported being married to his second wife for 37 years.  He noted having two adult sons.  He reported recently seeing one of his sons and meeting his two grandchildren.  He reported a good relationship with his two sisters.  The Veteran reported friends from his past job as a police officer.  He noted playing softball with past colleagues and having a few other friends.  He stated that he retired from work three years prior due to a personality conflict with a new supervisor. The Veteran explained that they would yell at each other.  The Veteran noted that after retiring from the police force, he worked at a hotel in the evenings to avoid others.  Symptoms noted were depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation when he cannot sleep.

The report of a private psychiatric evaluation dated in April 2013 from Dr. N.S.K., M.D., is of record.  The Veteran reported extreme sleep problems and panic when it is dark.  He reported flashbacks to his time on active duty.  The Veteran stated that he quit his job at the police department due to conflicts with his new supervisor.  Nightmares were reported.  The Veteran noted having approximately ten friends who come over to his house to watch wrestling.  The Veteran reported volunteering for the fire department twice per month.  The Veteran stated that he works well with good leaders, but not with poor leaders.  The Veteran reported that he was suicidal in the past.  Mental status examination revealed that the Veteran was oriented in all spheres.  A GAF score range of 41 to 45 was recorded.

The Veteran was afforded a VA examination in December 2014.  The examiner stated that the Veteran's psychiatric symptoms are productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported positive relationships with his wife and two sisters.  He stated that he has a friend, who is also a veteran.  He explained that he has stopped watching wrestling with his friends, as previously reported.  The Veteran noted a relationship with one of his sons, but not with the other son.  He reported a good relationship with his grandchildren.  His continued volunteer efforts with the fire department were noted.  Symptoms noted were depressed mood, anxiety and chronic sleep impairment.  His last suicidal ideation was in 2003 or 2004.  The examiner discussed the Veteran's problems while working at the police department, and noted that his symptoms would not prevent him from working in an occupation with minimal interactions with others.

The Veteran and his spouse testified before the undersigned in November 2015.  There, the Veteran's wife reported being married to the Veteran for almost 40 years.  She testified the Veteran left his job as a police officer due to conflicts with his new supervisor.  She also explained that the Veteran worked at a hotel following his work as a police officer.  She explained that he left that job due to conflict with his supervisor and was unable to work as a bus driver due to problems with children.  She reported that the Veteran plays softball with other individuals.  She also reported that the Veteran is easily irritable and yells often.

Considering the  above-cited evidence, and with resolution of all reasonable doubt in the Veteran's ;s  appellant the Board concludes that an initial rating of 50 percent from the February 8, 2010, effective date of the award of service connection to April 13, 2013 is warranted.  However, a rating in excess of 50 percent is not warranted at no point prior  December 20, 2017 (the date when a 100 percent rating was assigned) is warranted.

Prior to December 20, 2017, the Veteran displayed symptoms of depression, anxiety, panic attacks, disturbances of motivation and mood, sleep impairment, impairment of short-term memory, and difficulty in establishing and maintaining relationships.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity-the level of impairment contemplated in the 50 percent rating.

The Board further finds that for this period, the Veteran was not shown to experience the vast majority of symptoms listed in the criteria for a 70 percent rating as examples of those of the type and extent, frequency, and/or severity to result in major deficiencies in most areas.  Although the evidence reflects that the Veteran had difficulty in adapting to stressful circumstances (including work or a work-like setting), the Veteran consistently denied suicidal ideation.  Indeed, the Veteran reported that he last experienced suicidal ideations in 2003 or 2004, well before service connection was even established.  He did not report obsessional rituals which interfere with routine activities.  His speech had been within normal limits throughout this time period.  Although he has exhibited depression and anxiety throughout the entire period under consideration in this appeal there is no showing that the Veteran was unable to function independently, appropriately and effectively.  He was not shown to have impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  Further, , an inability to establish and maintain effective relationship also was not shown.  Indeed, he remained married and maintained relationships with his family members, to include his sisters, son and grandchildren.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the 

In sum, the Board finds that, for the pertinent  period prior to December 20, 2017, the Veteran's psychiatric disability was shown to result symptoms of the type and extent, frequency, or severity, as appropriate, to indicate the level of impairment contemplated in the 50 percent schedular, but no higher, rating.

The Board further finds that none of the GAF scores assignedalone, provides a basis for assignment of any higher rating prior to December 20, 2017.  Throughout the period, GAF scores of 49, 55 and a range from 41 to 45 were assigned.

Under the DSM-IV, GAF scores ranging from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Here, the Board has determined that, for the period prior to December 20, 2017, the Veteran's symptoms, as described by him, his treatment providers, and examiners, most closely approximate the symptoms delineated in the criteria for a 50 percent rating under the General Rating Formula.  Notably, per the DSM-IV, the GAF scores assigned during this period are indicative of no more than moderate overall impairment.  To that end, the Veteran was assigned a GAF score of 55 and while a score of 49 was assigned, that is towards the high end of scores reflecting serious symptoms.  The Board acknowledges the range of 41 to 45 assigned by the private psychiatrist, and that such score, conceivably, reflects more impairment than contemplated in the 50 percent rating.  However, this single range is an outlier and is not deemed to represent the Veteran's level of impairment during this period.  A review of the reported symptomatology reveals that the Veteran's symptoms were indicative of overall moderate impairment rior to December 20, 2017.  There was no evidence of any active suicidal ideations, severe obsessional rituals or any other severe behavior during the period on appeal.  

Again, , the Board reiterates that it is the symptoms shown, and not an assigned GAF score or an examiner's assessment of the severity of a disability, which provides the basis for the assigned rating.  See 38 C.F.R. § 4.126(a).  As explained above, in this case, for the period prior to December 20, 2017, no more 
	
The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the claim the February 8, 2010, effective date of the award of service connection for PTSD with associated depressive disorder NOS has the Veteran's psychiatric disability been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's psychiatric disability at all pertinent points.  As discussed above, the Veteran's predominant psychiatric symptoms impact his overall social and occupational functioning, and a comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms, such as nightmares, which are not specifically enumerated.  See Mauerhan, supra.  Also, as indicated, the rating schedule provides for higher ratings based on evidence demonstrating more severe impairment.  Notably, there is no evidence or allegation that the schedular criteria are inadequate to rate the disability.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the Veteran's psychiatric disability, and The Board has resolved all reasonable doubt in the Veteran's favor in awarding the initial 50 percent rating for PTSD with associated depressive disorder NOS, from February 8, 2010 (the effective date of service connection) to April 23, 2013; but finds that the preponderance of the evidence against assignment of any higher rating at any pertinent point prior December 20, 2017.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


III.  TDIU

As previously mentioned, in June 2016, the Board expanded the appeal to include the matter of entitlement to a TDIU due to PTSD with associated depressive disorder NOS pursuant to Rice, supra.

Total disability ratings for compensation may be assigned, in circumstances where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director of Compensation and Pension Service for extra-schedular consideration.  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  See 38 C.F.R. § 4.16(b).

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

As this TDIU claim emanates from the Veteran's claim for a higher rating for diabetes, the sole inquiry is whether service-connected PTSD with associated depressive disorder NOS alone (without regard to any other service-connected disability) renders the Veteran unemployable, regardless of the AOJ's characterization of the claim.  See Rice, supra.

In this instance, for period from the February 8, 2010 award of service connection until December 20, 2017), the Veteran did not meet the basic eligibility requirements for a TDIU due to PTSD with associated depressive disorder NOS on a schedular basis.  Indeed, despite the grant of an initial 50 percent rating for PTSD with associated depressive disorder NOS, there is no single service-connected disability that is rated 60 percent disabling and the Veteran is not in receipt of a combined 70 percent rating.  Accordingly, the percentage requirements for a schedular TDIU are not met.  See 38 C.F.R. § 4.16(a).  

Nevertheless, as mentioned above, if a veteran does not meet the percentage standards but is unable to secure or follow a substantially gainful occupation by reason of his service-connected disability, the claim should be submitted to the first line authority for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  However, the Board finds that the procedures for extra-schedular TDIU consideration are not invoked in this case as the weight of the evidence indicates that the Veteran's PTSD with associated depressive disorder NOS, alone, does not render him unemployable.

At the outset, the Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a). See also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009). However, medical evidence addressing the functional effects of the Veteran's disability on his ability to perform the mental and/or physical acts required for substantially gainful employment is relevant to the unemployability determination. See 38 C.F.R. § 4.10 (2017); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  
Here, the evidence reflects that the Veteran completed one year of college education.  See December 2014 VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He worked as a police officer until his retirement in 2007.  Following that, he worked for a short period of time as a bus driver for a school, at a hotel performing maintenance, and as a volunteer for the fire department.

The Board notes that the January 2018 VA examiner stated that the Veteran has been unemployable since 2007, when he retired from the police department.  The examiner noted that the Veteran has trouble with concentration, is easily distracted, has difficulty accepting supervision, and is easily irritable.

By contrast, however, the Board finds the findings and conclusions of the December 2014 VA examiner addressing the functional effects of the Veteran's psychiatric symptoms (discussed above) are more persuasive.  To that end, the December 2014 VA examiner explained that the Veteran is able to work in an environment where he is not required to deal with others often.  Indeed, this appears to be the Veteran's main occupational impairment.  He left his job as a police officer, bus driver, and maintenance worker due to interpersonal conflicts at those jobs.  The December 2014 VA examiner noted those deficiencies and explained that nothing would prevent the Veteran from working in an occupation where there is minimal interpersonal interaction.  It is not apparent that the January 2018 VA examiner considered the possibility that the Veteran may engage in such employment. Moreover, the Board notes that the Veteran reported good relationships with his supervisors prior to the one with whom the Veteran had a conflict.  Indeed, as it is not apparent that the January 2018 VA examiner considered the possibility that the Veteran could be employed in an environment where he has minimal interpersonal interaction, the Board finds the December 2014 VA examiner's opinion more probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The Board acknowledges the Veteran's attorney's argument that the Board should consider that the Veteran only possesses a high school diploma and lives in a small town which may not offer the type of employment described by the December 2014 VA examiner.  See August 2016 Statement of Veteran's Attorney.  Regarding the fact that the Veteran only has a high school diploma, the attorney has not explained how such would prevent the Veteran from securing work.  To that end, the Board notes that the Veteran has a lengthy employment history, to include several decades as a police officer, which would be beneficial in securing employment.  Regarding the argument that the Veteran lives in a small town, it has not been shown that no such employment opportunities are available in close proximity.  To the contrary, the Veteran has gained jobs following his work as a police officer, including as a maintenance worker and a fire fighter volunteer.

Furthermore, to whatever extent the Veteran may suggest that his hearing loss and tinnitus have rendered him unemployable (see December 2017 Letter from  Veteran's Attorney), such is separate matter not currently before the Board.  In Rice, the inquiry is limited to whether one or service-connected disability(ies) for which higher rating(s) is/are sought render(s) the Veteran unemployable, not other service-connected disabilities.  As explained above, the weight of the evidence is against a finding that the psychiatric disorder, alone, renders the Veteran unemployable. Moreover, as the Board does not currently have jurisdiction over the matter of whether any other disability(ies)-to include hearing loss and tinnitus- impact(s) the Veteran's employability, such matter will not be addressed herein.  As explained in the Introduction, above, the matter of the Veteran's entitlement to TDIU based on consideration of all service-connected disabilities-to include diabetes mellitus and its separately rated, secondary disabilities-is being referred to the AOJ for appropriate action. 

Finally, the Board notes that, in addition to the medical and other objective evidence discussed above, the lay assertions of record also have been considered. However, to whatever extent the Veteran and/or his representative have asserted the Veteran's unemployability due solely to service-connected PTSD with associated depressive disorder NOS, the Board emphasizes that neither is shown to possess expertise in medical or vocational matters.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard have no probative value.

Under these circumstances, the Board finds that the procedures for referring this matter for extra-schedular consideration are not invoked, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of a TDIU due to service-connected psychiatric disability at any pertinent point prior to December 20. 2017, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial 50 percent rating for service-connected PTSD with associated depressive disorder NOS, from February 8, 2010, until April 23, 2013, is granted, subject to the legal authority governing the payment of VA compensation.

An initial rating in excess of 50 percent for service-connected PTSD with associated depressive disorder NOS is denied.

A TDIU due to service-connected PTSD with associated depressive disorder NOS is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


